United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                                                                                           December 30, 2003
                      IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                           No. 03-20356
                                         Summary Calendar


JOHN MCZEAL,

                                                                                      Plaintiff-Appellant,

                                                 versus

KARL ZARSE; DONNA PARKER, Grievance Coordinator;
MICHAEL SEALE,

                                                                                    Defendants-
                                                          Appellees.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Southern District of Texas
                                     USDC No. H-02-CV-1821
                         --------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges

PER CURIAM:*

       John McZeal, Texas prisoner # 536736, appeals the grant of summary judgment in favor of

the defendants in his civil-rights suit. We review the record de novo. See Duckett v. City of Cedar

Park, Tex., 950 F.2d 272, 276 (5th Cir. 1992). McZeal argues that Dr. Karl Zarse showed deliberate

indifference in failing to properly treat a neck injury. At most the record reveals that McZeal




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
disagrees with prison officials regarding medical treatment, which is not actionable. See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

       McZeal fails to state a proper claim against the other defendants because he did not make any

allegation as to a causal connection between the other defendants and his actual injury. See

Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1 87).

       The judgment of the district court is AFFIRMED. McZeal’s request for the appointment of

counsel is DENIED.




                                               -2-